Title: General Orders, 24 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown friday Decr 24th 1779.
          Parole Canada—  C. Signs Danvers. Enfield—
        
        Major Thomas Moore is to join the Light Infantry immediately and take command of that part of it formerly in Colonel Febigers regiment.
        The Honorable the board of War having procured a small supply of shirts and linen and directed the distribution of them among the officers of the line and staff who are not adopted by any state; The Cloathier General is to deliver them upon returns signed by the commanding officers & heads of the following corps and departments at the rates directed by a resolve of Congress of the 25th of November last. Regiments of Cavalry—of additional Infantry and companies of Artillery—Corps of Engineers including Sappers and Miners—Armand’s and Lee’s Corps—Aides De Camp not belonging to the line—Surgeons of the General and Flying Hospital—Muster-Masters—Judge Advocate, Auditors and Deputy Pay-Master General—Military Surveyors.
        Major Church of the 4th Pennsylvania regiment is appointed Brigade Major and Inspector to General Hand’s brigade and is to be respected and obeyed as such.
       